EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

6. (CURRENTLY AMENDED) The electronic work card according to claim 5, wherein the controller is configured to turn off a function of at least one of a timing circuit, the inertial measurement component, and the positioning information detector when the electronic work card is determined to be out of the preset workplace.

9. (CURRENTLY AMENDED) An attendance management system, comprising the electronic work card according to claim 1 and the at least one actuator

10. (CURRENTLY AMENDED) The attendance management system according to claim 9, wherein the attendance management system further comprises a gateway and a server electrically connected to the gateway; the gateway is configured to realize network connection a communication circuit in the electronic work card and perform network maintenance information interaction with the communication circuit; and the server is configured to perform data information interaction with the electronic work card through the gateway.

12. (CURRENTLY AMENDED) The control method according to claim 11, wherein controlling at least part of the functions of the electronic work card to enter the non-working state by the controller, comprises: when the controller determines that the electronic work card is out of the preset workplace, turning off a function of a communication circuit.

14. (CURRENTLY AMENDED) The control method according to claim 13, wherein the control method further comprises: turning off, by the controller, a function of at least one of the communication circuit, a timing circuit, an inertial measurement component, and a positioning information detector when the electronic work card is determined to be out of the preset workplace.

15. (CURRENTLY AMENDED) The control method according to claim 11, wherein the control method further comprises: turning off, by the controller, a power circuit when determining that the electronic work card is out of the preset workplace.

16. (CURRENTLY AMENDED) The control method according to claim 11, wherein the control method further comprises: determining, by the controller, duration of residence of the 

18. (CURRENTLY AMENDED) The control device according to claim 17, wherein controlling at least part of the functions of the electronic work card to enter the non-working state comprises: turning off a function of a communication circuit when the electronic workcard is out of the preset workplace.

19. (CURRENTLY AMENDED) The control device according to claim 18, wherein the processor is further configured to read programs in the memory and perform a process of: receiving wake-up information; controlling the communication circuit to stop a gateway before receiving the wake-up information; and performing the network maintenance information interaction with the gateway via the communication circuit after being triggered by the wake-up information.   

20. (CURRENTLY AMENDED) A non-transitory nonvolatile storage medium, wherein the storage medium stores computer executable instructions configured to cause a computer to perform the control method according to claim 11.

Reasons for Allowance
Claims 1-20 are allowed.



Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest an electronic work card with a controller configured to “identify at least one an actuator located in an environment, receive identification information provided by the at least one actuator when the at least one actuator is identified, and send trigger information to the controller” and “obtain the identification information of the actuator after receiving the trigger information of the actuator, determine whether the electronic work card is in a preset workplace according to the identification information, and in response to determining that the electronic work card is not in a preset workplace, control at least part of functions of the electronic work card to enter a non-working state”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US PGPUB 2019/0057340) discloses a method and system for automated time management. The system is configured to track actual worktime and/or location of employees and independent contractors, predict potentially unauthorized additional worktime or overtime, automatically notify a supervisor of the potential overage, receive a decision with either an authorized adjustment to the worktime or a rejection, and communicate the decision to the employee or independent contractor. Time and location of employees and independent contractors are tracked and compared with an established field of acceptability for work requests involving designated locations and times. The field of acceptability may include the designated locations, as well as routes thereto and therefrom. The system computes a total work-time of the employee or independent contractor based on time periods where they are within the field of acceptability, and does not include time where they are not deemed within the field of acceptability.
Pappas et al. (US PGPUB 2014/0207635) disclose a system and method for tracking and communicating time and attendance data for workers at a remote worksite. A portable time and attendance device is configured to receive and store worker time attendance data and transmit the data to a remote computer via a wireless network, such as a wireless cellular communications network. In order to conserve battery power, a main unit of the device periodically queries an electronic time and attendance clock of the device according to a pre-established schedule to determine if new worker time and attendance data has been received. 
Gala (US PGPUB 2010/0312606) discloses systems and methods for providing an integrated means for monitoring, managing and auditing employees performance at a workplace or job site, such as monitoring the time worked by the employees, ensuring employee compliance with applicable laws and regulations, and coordinating and assigning duties to be performed by the employees. Each employee may be provided with a mobile wireless device in communication with the system to provide alerts of potential or actual violations, notifications of any change in duties or position, and notification of time clock status (i.e., time to take a break, time to clock in, etc.).
Okuhara et al. (US PGPUB 2009/0217076) disclose a personal identification medium which enables easily confirming specific information. A time and attendance management system and a customer information management system both use the personal identification medium. An individual information storage unit stores personal information related to an individual. A display displays the personal information. A communication unit receives predetermined information by wireless communication from an external device installed in a specified location. The display displays or stops displaying the personal information when triggered by reception of the predetermined information when entering or leaving the specified location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685